BY THE COURT:
We have carefully considered the application for rehearing filed by counsel for defendants in error and upon such consideration are of opinion that the application for rehearing should be denied;
Prom a reading of the application for a rehearing, we are inclined to think that counsel filing such application misunderstood the decision which the Court rendered or intended to render as to the bonds. This misunderstanding, we concede, could result from the decision handed down by the Court, especially the last page and the next to the last paragraph thereof which states: “We are of opinion that the bonds in question are subject to an inheritance tax.” This statement, by inadvertence, is not correct and should have read: “We are of opinion that the one half of the bonds in question are subject to an inheritance tax.” This was really the only question that we were considering as we felt that there was little, if any, doubt about the one-half of these bonds being exempt.
To avoid further confusion in the minds of counsel, the Court is still of opinion that the dower interest of Mrs. Reeves in the real estate in question is not subject to taxation and that the one-half of the bonds in question' is subject to taxation and the one-half is not.
The judgment of the Common Pleas Court will' therefore be reversed or modified to the extent above: indicated.
Application for rehearing will be overruled.
KUNKLE, PJ, ALLREAD and HORNBECK, JJ, concur.